DETAILED ACTION
This Office action is in response to the amendment filed on 05 October 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kikuchi (US 2018/0351470).
In re claim 1, Kikuchi discloses an overvoltage protection circuit (see Figs. 3, 6, 8A, 8B, etc.), comprising: an error amplifier (412) configured to input (via R11, R12) an output voltage (Vout) of a converter and a first set voltage (VREF), and output a first command voltage (to gate of 414) for bringing the output voltage of the converter closer to the first set voltage ([0096]-[0097]); and an overvoltage detection circuit (210, 421) configured to input the output voltage of the converter (VOUT received at diode 212/D2 to form Vcc, which is essentially the same value as Vout: [0092]) and a second set voltage (VOVP) higher than the first set voltage (shown in Fig. 4), and output a second command voltage (to gate of 426) for bringing the output voltage of the converter closer to the second set voltage (that is, the second command voltage is output when Vout rises above VOVP, and causes the power converter to stop switching so that VOUT is reduced below VOVP; therefore at least initially in response to the overvoltage, the second command voltage brings the output voltage closer to the second set voltage VOVP – see Fig. 4 and [0103]-[0104]); wherein the overvoltage protection circuit controls the converter based on the first command voltage and the second command voltage (via 
In re claim 5, Kikuchi discloses wherein an output terminal of the error amplifier (412) is connected to one terminal of a first semiconductor element (414) that has a rectifying function (i.e., the MOSFET 414 has a rectifying function in that it capable of use as a rectifier), an output terminal of the overvoltage detection circuit (421) is connected to one terminal of a second semiconductor element (426) that has a rectifying function (see explanation above), and another terminal of the first semiconductor element and another terminal of the second semiconductor element are connected to each other (at SH_OUT); and wherein the overvoltage protection circuit controls the converter based on a voltage of the another terminal of the first semiconductor element and the another terminal of the second semiconductor element ([0096], [0099]). 
In re claim 7, Kikuchi discloses a power supply apparatus (e.g., Fig. 3) comprising the overvoltage protection circuit of claim 1 (see explanations above).
In re claim 8, Kikuchi discloses a pulse width modulation (PWM) control circuit (202 – see [0088]) configured to generate a PWM signal (OUT) for changing a duty ratio of a switching element (M1) of the converter and output the PWM signal to the converter (as shown), wherein when a level of the output voltage .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2018/0351470) in view of Yang (US 2006/0256590).
In re claim 2, Kikuchi discloses the claimed invention as explained above, except for a monitoring circuit configured to output an overvoltage detection signal when the second command voltage becomes equal to or less than a predetermined voltage; and a timer circuit configured to measure a period during which 
Whereas Yang discloses a converter with overvoltage protection (see Fig. 2) comprising a monitoring circuit (23, 28 – see 284 in Fig. 7) to output an over voltage detection signal (Qbar output of 2844) when a second command voltage (SPT) becomes equal to or less than a predetermined value (i.e., based on the overvoltage detection circuit 23 outputting SPT as high or low values), a timer circuit (28 – see counter 282 in Fig. 7) to measure a period during which the monitoring circuit continually outputs the overvoltage detection signal (Abstract – the “clock count” is equivalent to a period of time being measured), and wherein the overvoltage protection brings the converter to an emergency stop when the period measured by the timer reaches a predetermined timer time (Abstract – the latch unit disables the switching signal to the power switch Q1) in order to provide proper overvoltage protection while avoiding an improper protection response for a larger output voltage that occurs over a short period of time ([0010]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
In re claim 3, Kikuchi discloses the claimed invention as explained above, except for a monitoring circuit configured to output an overvoltage detection signal when the second command voltage becomes equal to or less than a predetermined voltage; and a timer circuit configured to measure a period during which the monitoring circuit continually outputs the overvoltage detection signal; wherein the overvoltage protection circuit warns an external system when the period measured by the timer circuit reaches a predetermined timer time.
Whereas Yang discloses a converter with overvoltage protection (see Fig. 2) comprising a monitoring circuit (23, 28 – see 284 in Fig. 7) to output an over voltage detection signal 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overvoltage protection circuit of Kikuchi by incorporating a monitoring circuit configured to output an overvoltage detection signal when the second command voltage becomes equal to or less than a predetermined voltage; and a timer circuit configured to measure a period during which the monitoring circuit continually outputs the overvoltage 
In re claim 4, Kikuchi discloses the claimed invention as explained above, except for a monitoring circuit configured to output an overvoltage detection signal when the second command voltage becomes equal to or less than a predetermined voltage; and a timer circuit configured to measure a period during which the monitoring circuit continually outputs the overvoltage detection signal; wherein the overvoltage detection circuit is configured to output a third command voltage for bringing the output voltage of the converter closer to the first set voltage when the period measured by the timer circuit reaches a predetermined timer time; and wherein the overvoltage protection circuit controls the converter based on the first command voltage and one of the second command voltage and the third command voltage.
Whereas Yang discloses a converter with overvoltage protection (see Fig. 2) comprising a monitoring circuit (23, 28 – see 284 in Fig. 7) to output an over voltage detection signal (Qbar output of 2844) when a second command voltage (SPT) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overvoltage protection circuit of Kikuchi by incorporating a monitoring circuit configured to output an overvoltage detection signal when the second command voltage becomes equal to or less than a predetermined voltage; 
The above combination of Sakai and Yang will then necessarily further teach that wherein the overvoltage protection circuit controls the converter based on the first command voltage and one of the second command voltage and the third command voltage, since Kikuchi already teaches controlling the converter based on the first and second command voltages as explained above for claim 1, and the specific modification from the teachings of Yang cause the resulting combination to further control the converter based on the third command voltage as just explained.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2018/0351470) in view of Isogai et al. (US 2011/0205770; hereinafter “Isogai”).
In re claim 6, Kikuchu discloses wherein an output terminal of the error amplifier (412) is connected to one terminal of a 
Kikuchi discloses the claimed invention as explained above, except for the semiconductor elements having light-emitting elements. Whereas it was known in the art to use separate optocoupler elements in a flyback or other isolated converter for the purpose of isolating feedback and protection signals from the secondary side to the primary side, the optocoupler elements having therein light-emitting elements for the signal sending and isolation purposes. This is shown, for example, by Isogai, which discloses a power converter with overvoltage protection (Fig. 7) using optocouplers (132, 133) with light-emitting elements (As shown) for the purpose of isolating feedback and protection signals to the primary side controller from the secondary or output side of the converter ([0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/FRED E FINCH III/Primary Examiner, Art Unit 2838